 Case 3:19-cv-00415-NJR Document 30 Filed 10/16/19 Page 1 of 3 Page ID #383




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS (A.K.A                 )
CRISTIAN NOEL IGLESIAS),                         )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )   Civil No. 19-cv-00415-JPG
                                                 )
IAN CONNORS AND DR. KATHLEEN                     )
HAWK SAWYER, DIRECTOR OF THE                     )
FEDERAL BUREAU OF PRISONS,                       )
                                                 )
               Defendants.                       )

             DEFENDANT’S RESPONSE TO “MOTION BY PLAINTIFF
        TO DISMISS COUNT 5 OF HER COMPLAINT WITHOUT PREJUDICE
      AND ENTER A SUMMARY OF JUDGMENT IN FAVOR OF DEFENDANT DR.
              KATHLEEN HAWK SAWYER AS TO COUNT 5 ONLY”

       Defendant, Dr. Kathleen Hawk Sawyer, in her official capacity as Director of the Federal

Bureau of Prisons, by her attorneys, Steven D. Weinhoeft, United States Attorney for the Southern

District of Illinois, and Laura J. Jones, Assistant United States Attorney, responds to the “Motion

by Plaintiff to Dismiss Count 5 of Her Complaint Without Prejudice and Enter a Summary of

Judgement [sic] in Favor of Defendant Dr. Kathleen Hawk Sawyer as to Count 5 Only,” and states

as follows:

       1.      Plaintiff filed a document on October 2, 2019, with the following caption:

“Response by Plaintiff to the Defendant Dr. Kathleen Hawk Sawyer to Dismiss, Alternatively, to

Enter Summary of Judgement [sic] to Count 5 of the Plaintiff’s complaint. Motion by Plaintiff to

dismiss Count 5 of her complaint without Prejudice and enter a Summary of Judgment in Favor of

Defendant Dr. Kathleen Hawk Sawyer as to Count 5 Only.” (Doc. 25).

       2.      Plaintiff asks this Court to dismiss Count 5 of her complaint without prejudice so

that she can exhaust her administrative remedies. See also p. 4 (“Plaintiff will move this Court to
 Case 3:19-cv-00415-NJR Document 30 Filed 10/16/19 Page 2 of 3 Page ID #384




Dismiss Count (5) of her complaint only, as she did not file the Administrative Remedy on the

Rehabilitation Act Without Prejudice and enter Summary of Judgement [sic] to Defendant Dr.

Kathleen Hawk Sawyer only.”)

       3.     Director Hawk Sawyer has no objection to a dismissal of Count 5 without prejudice.

       4.     Because the parties agree that plaintiff’s complaint should be dismissed without

prejudice, her request for a preliminary injunction should also be denied as moot. Boutte v.

Principi, No. 02-c-1916, 2003 WL 262425, at *1 (N.D. Ill. Jan. 27, 2003) (holding that motion for

preliminary injunction motion was denied as moot where the complaint was dismissed). Defendant

Hawk Sawyer had filed a motion for extension to respond (Doc. 21) which would also be moot.

       For these reasons, defendant Dr. Kathleen Hawk Sawyer, in her official capacity as

Director of the Federal Bureau of Prisons, requests that plaintiff’s motion to dismiss Count 5

without prejudice be granted.

                                                    DR. KATHLEEN HAWK SAWYER
                                                    DIRECTOR OF THE FEDERAL BUREAU
                                                    OF PRISONS

                                                    STEVEN D. WEINHOEFT
                                                    United States Attorney

                                                    s/ Laura J. Jones
                                                    LAURA J. JONES
                                                    Assistant United States Attorney
                                                    United States Attorney's Office
                                                    Nine Executive Drive
                                                    Fairview Heights, IL 62208-1344
                                                    Phone: (618) 628-3700
                                                    Fax: (618) 622-3810
                                                    E-mail: Laura.Jones@usdoj.gov




                                               2
 Case 3:19-cv-00415-NJR Document 30 Filed 10/16/19 Page 3 of 3 Page ID #385




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS (A.K.A                  )
CRISTIAN NOEL IGLESIAS),                          )
                                                  )
               Plaintiff,                         )
                                                  )
vs.                                               )   Civil No. 19-cv-00415-JPG
                                                  )
IAN CONNORS AND DR. KATHLEEN                      )
HAWK SAWYER, DIRECTOR OF THE                      )
FEDERAL BUREAU OF PRISONS,                        )
                                                  )
               Defendants.                        )

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system and I hereby certify that I mailed by United States Postal

Service, the document to the following non-registered participant:

ADDRESS:

Cristian Noel Iglesias
#17248-018
Marion – US Penitentiary
Inmate Mail/Parcels
P.O. Box 1000
Marion, IL 62959

                                                      s/ Laura J. Jones
                                                      LAURA J. JONES
                                                      Assistant United States Attorney
                                                      United States Attorney's Office
                                                      Nine Executive Drive
                                                      Fairview Heights, IL 62208-1344
                                                      Phone: (618) 628-3700
                                                      Fax: (618) 622-3810
                                                      E-mail: Laura.Jones@usdoj.gov




                                                 3
